 Case 2:19-cv-00711-CW Document 41 Filed 08/10/20 PageID.422 Page 1 of 13




                      IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF UTAH


 TRAVIS WAYNE GOODSELL,                                MEMORANDUM DECISION
                                                    AND ORDER DENYING MOTION TO
               Plaintiff,                               RECUSE AND ADOPTING
                                                       AND APPROVING REPORT
 v.                                                     AND RECOMMENDATION

 THE CORPORATION OF THE
 PRESIDENT OF THE CHURCH OF                                   Case No. 2:19-cv-711
 JESUS CHRIST OF LATTER-DAY
 SAINTS,                                                    Judge Clark Waddoups

              Defendants.


       On November 25, 2019, Plaintiff Travis Wayne Goodsell, proceeding in forma pauperis,

filed a pro se Amended Complaint (ECF No. 10) in this action against Defendant the

Corporation of the President of the Church of Jesus Christ of Latter-day Saints (“Defendant”).

Mr. Goodsell’s Amended Complaint sets forth numerous counts of alleged wrongdoing by

Defendant. This case was assigned to Magistrate Judge Evelyn Furse (ECF No. 5) and then

reassigned to Magistrate Judge Daphne A. Oberg. (ECF No. 20). Pending in this action are

three motions: Mr. Goodsell’s Motion for Summary Judgment (ECF No. 13), Defendant’s

Motion to Dismiss the Amended Complaint (ECF No. 17), and Mr. Goodsell’s Motion for

Immediate Final Judgment for Plaintiff with Prejudice (ECF No. 29).

       On July 6, 2020, Judge Oberg issued a Report and Recommendation (ECF No. 33)

recommending that Mr. Goodsell’s Motion for Summary Judgment and Motion for Immediate

Final Judgment be denied and that Defendant’s Motion to Dismiss be granted. After reviewing

the pending motions and thoroughly analyzing the claims set forth in the Amended Complaint,

Judge Oberg concluded that Mr. Goodsell’s claims were frivolous.

                                                1
 Case 2:19-cv-00711-CW Document 41 Filed 08/10/20 PageID.423 Page 2 of 13



       Pursuant to 28 U.S.C. § 636(b) and Rule 72(b) of the Federal Rules of Civil Procedure,

Mr. Goodsell had fourteen (14) days to file objections to Judge Oberg’s Report and

Recommendation. On July 13, 2020, Mr. Goodsell filed his Objection to Report and

Recommendation (ECF No. 33) (the “Objection”). Pursuant to 28 U.S.C. § 636(b)(1)(C), this

court is required to “make a de novo determination of those portions of [Judge Oberg’s Report

and Recommendation] or specified proposed findings or recommendations [made in that Report]

to which objection is made.” But rather than making objections as to any certain “portions of the

report or specified proposed findings or recommendations,” Mr. Goodsell’s Objection is

primarily an ad hominem attack on Judge Oberg that repeatedly accuses her of being biased for

Defendant and against Mr. Goodsell. After applying an extremely generous reading of Mr.

Goodsell’s Objection, 1 the court can only find once instance where Mr. Goodsell has potentially

raised an objection that would trigger de novo review: his argument that his Amended Complaint

presents sufficient facts to show that his RICO claim is not frivolous. For the reasons set forth

herein, Judge Oberg’s Report and Recommendation is HEREBY APPROVED OF AND

ADOPTED.

                                      LEGAL STANDARD

       The court hereby adopts the legal standard recognized by Judge Oberg:

            Whenever the court authorizes a party to proceed in forma pauperis, the
            court may “dismiss the case at any time if the court determines that . . .
            the action . . . fails to state a claim on which relief may be granted.” 28
            U.S.C. § 1915(e)(2)(B)(ii). In determining whether a complaint fails to
            state a claim for relief under this statute, the court employs the same
            standard used for analyzing a motion to dismiss for failure to state a
            claim under Rule 12(b)(6). See Kay v. Bemis, 500 F.3d 1214, 1217–18
            (10th Cir. 2007).


   1
      As recognized below, because Mr. Goodsell is proceeding pro se, the Court construes his
filings liberally and holds them “to a less stringent standard than formal pleadings drafted by
lawyers.” Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).
                                                 2
Case 2:19-cv-00711-CW Document 41 Filed 08/10/20 PageID.424 Page 3 of 13



       Rule 8 of the Federal Rules of Civil Procedure requires that a complaint
       contain “a short and plain statement of the claim showing that the
       pleader is entitled to relief,” FED. R. CIV. P. 8(a)(2), and further provides
       that “[e]ach allegation must be simple, concise, and direct.” FED. R. CIV.
       P. 8(d)(1). “Rule 8 serves the important purpose of requiring plaintiffs to
       state their claims intelligibly so as to inform the defendants of the legal
       claims being asserted.” Mann v. Boatright, 477 F.3d 1140, 1148 (10th
       Cir. 2007). At minimum, the plaintiff must “explain what each defendant
       did to him or her; when the defendant did it; how the defendant’s action
       harmed him or her; and, what specific legal right the plaintiff believes
       the defendant violated.” Nasious v. Two Unknown B.I.C.E. Agents, 492
       F.3d 1158, 1163 (10th Cir. 2007).
       To avoid dismissal, a complaint must allege “‘enough facts to state a
       claim to relief that is plausible on its face.’” Hogan v. Winder, 762 F.3d
       1096, 1104 (10th Cir. 2014) (quoting Bell Atl. Corp. v. Twombly, 550
       U.S. 544, 547 (2007)). “‘A claim has facial plausibility when the
       plaintiff pleads factual content that allows the court to draw the
       reasonable inference that the defendant is liable for the misconduct
       alleged.’” Id. (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). In
       reviewing a motion to dismiss, the court accepts as true the well-pleaded
       factual allegations and views the allegations in the light most favorable
       to the plaintiff, drawing all reasonable inferences in the plaintiff’s favor.
       Wilson v. Montano, 715 F.3d 847, 852 (10th Cir. 2013). But the court
       need not accept the plaintiff’s conclusory allegations as true. Hall v.
       Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991). “[A] plaintiff must offer
       specific factual allegations to support each claim.” Kan. Penn Gaming,
       LLC v. Collins, 656 F.3d 1210, 1214 (10th Cir. 2011) (citing Twombly,
       550 U.S. at 555). A complaint survives a motion to dismiss only if it
       states a plausible claim for relief, although courts recognize that “[t]he
       nature and specificity of the allegations required to state a plausible
       claim will vary based on context.” Id. at 1215.
       A complaint “is frivolous where it lacks an arguable basis either in law
       or in fact.” Neitzke v. Williams, 490 U.S. 319, 325 (1989). The court may
       “dismiss a claim based on an indisputably meritless legal theory” and
       dismiss “claims whose factual contentions are clearly baseless.” Id. at
       327. Factual contentions qualify as baseless when the facts alleged depict
       “fantastic or delusional scenarios” that “rise to the level of the irrational
       or the wholly incredible, whether or not there are judicially noticeable
       facts available to contradict them.” Denton v. Hernandez, 504 U.S. 25,
       32–33 (1992) (internal quotation marks omitted).
       Because Mr. Goodsell proceeds pro se, his filings are liberally construed
       and held “to a less stringent standard than formal pleadings drafted by
       lawyers.” Hall, 935 F.2d at 1110. Still, a pro se plaintiff must “‘follow
       the same rules of procedure that govern other litigants.’” Garrett v.
       Selby, Connor, Maddux & Janer, 425 F.3d 836, 840 (10th Cir. 2005)

                                             3
 Case 2:19-cv-00711-CW Document 41 Filed 08/10/20 PageID.425 Page 4 of 13



            (quoting Nielsen v. Price, 17 F.3d 1276, 1277 (10th Cir. 1994)). Thus, a
            pro se “plaintiff still has ‘the burden of alleging sufficient facts on which
            a recognized legal claim could be based.’” Jenkins v. Currier, 514 F.3d
            1030, 1032 (10th Cir. 2008) (quoting Hall, 935 F.2d at 1110). While the
            court must make some allowances for “the [pro se] plaintiff’s failure to
            cite proper legal authority, his confusion of various legal theories, his
            poor syntax and sentence construction, or his unfamiliarity with pleading
            requirements[,]” Hall, 935 F.2d at 1110, the court “will not supply
            additional factual allegations to round out a plaintiff’s complaint or
            construct a legal theory on a plaintiff’s behalf.” Smith v. United States,
            561 F.3d 1090, 1096 (10th Cir. 2009) (internal quotation marks omitted).

                                           DISCUSSION

       As disused above, Mr. Goodsell’s Objection is little more than a lengthy accusation that

Judge Oberg is biased in favor of Defendant and against Mr. Goodsell. The only substantive

objection that the Objection contains is to Judge Oberg’s finding that his RICO claims were

frivolous and should therefore be dismissed. While pursuant to 28 U.S.C. § 636(b)(1)(C), only

the finding that the RICO claims are frivolousness requires de novo review, the court has

nonetheless reviewed de novo the merits of each of Mr. Goodsell’s claims.

       A. Mr. Goodsell’s Motion for Recusal was properly denied as moot as to Judge
          Oberg and is herein denied as to the undersigned.

       As an introductory matter, on January 10, 2020, Mr. Goodsell filed a Motion for Recusal

(ECF No. 12) that demanded that both Judge Furse and the undersigned recuse from this case.

After this matter was reassigned from Judge Furse to Judge Oberg, and Judge Oberg entered an

Order denying the Motion for Recusal as moot. (ECF No. 21). While the undersigned agrees it

was proper for Judge Oberg to do so, it recognizes that Mr. Goodsell’s argument that the

undersigned should recuse himself from this case has never been addressed. This being the first

time the undersigned has ruled in this case, it takes this opportunity to first address Mr.

Goodsell’s Motion for Recusal (ECF No. 12) and hereby DENIES the same.



                                                  4
 Case 2:19-cv-00711-CW Document 41 Filed 08/10/20 PageID.426 Page 5 of 13



       Pursuant to 28 U.S.C. § 455(a) and 28 U.S.C. § 455(b)(1), a judge must disqualify

himself if “his impartiality might reasonably be questioned” or if “he has a personal bias or

prejudice concerning a party.” A district judge “must recuse himself when there is the

appearance of bias, regardless of whether there is actual bias,” and the test for determining

whether an appearance of bias exists is ‘whether a reasonable person, knowing all the relevant

facts, would harbor doubts about the judge's impartiality.’” Bryce v. Episcopal Church in the

Diocese of Colorado, 289 F.3d 648, 659 (10th Cir. 2002) (citations omitted). However, “[o]n the

other hand, a judge also has ‘as strong a duty to sit when there is no legitimate reason

to recuse as he does to recuse when the law and facts require,’” and as such, “[t]he recusal statute

should not be construed so broadly as to become presumptive or to require recusal based on

unsubstantiated suggestions of personal bias or prejudice.” Id. (citations omitted). Whether a

judge should recuse himself is “‘extremely fact driven.’” Id. (citations omitted). Here, Mr.

Goodsell makes two arguments as to why the undersigned should recuse himself from this

matter—because he is “soft on white collar crime” and because he is a member of the Church of

Jesus Christ of Latter-day Saints, the religion with which Defendant is affiliated.

       The Tenth Circuit has recognized “various matters arising in cases . . . which will not

ordinarily satisfy the requirements for disqualification.” United States v. Cooley, 1 F.3d 985,

993 (10th Cir. 1993). Included in that list are “(1) Rumor, speculation, beliefs, conclusions,

innuendo, suspicion, opinion, and similar non-factual matters; (2) the mere fact that a judge has

previously expressed an opinion on a point of law or has expressed a dedication to upholding the

law or a determination to impose severe punishment within the limits of the law upon those

found guilty of a particular offense; (3) prior rulings in the proceeding, or another proceeding,

solely because they were adverse; (4) mere familiarity with the defendant(s), or the type of



                                                 5
 Case 2:19-cv-00711-CW Document 41 Filed 08/10/20 PageID.427 Page 6 of 13



charge, or kind of defense presented; (5) baseless personal attacks on or suits against the judge

by a party; (6) reporters’ personal opinions or characterizations appearing in the media, media

notoriety, and reports in the media purporting to be factual, such as quotes attributed to the judge

or others, but which are in fact false or materially inaccurate or misleading; and (7) threats or

other attempts to intimidate the judge.” Nichols v. Alley, 71 F.3d 347, 351 (10th Cir. 1995).

        In his first argument for recusal, Mr. Goodsell asserts that a Wikipedia page “discusses a

case decided by Judge Waddoups in December 2009, in which he gave the appearance of going

‘soft’ on white collar crimes, by Issuing probation and not Prison time for [the defendant].”

(ECF No. 12 at 2). He then argues that the undersigned should recuse from this case because it

“involves accusations of White Collar Crime against the Corporation of the President of the

Church of Jesus Christ of Latter-Day Saints” an issue that “Judge Waddoups has the Appearance

of being unable to uphold the integrity and independence of the Judiciary.” (ECF No. 12 at 2).

The basis for Mr. Goodsell’s request for recusal is merely a “characterization[] appearing in the

media . . . which [is] in fact false or materially inaccurate or misleading,” or, at most, an

allegation that the undersigned, “has previously expressed an opinion on a point of law.” Either

way, it is insufficient to require recusal here.

        Mr. Goodsell’s second, and more substantial, grounds for recusal, is substantively

identical to that which was raised against the judge in Bryce v. Episcopal Church in the Diocese

of Colorado, 289 F.3d 648, 660 (10th Cir. 2002), that the judge’s “membership in [the

defendant] church alone creates an appearance of bias” that requires his recusal himself because

he is a member of the religious organization that was the defendant in the case. The Tenth

Circuit explicitly rejected that argument, recognizing that “courts have consistently held that

membership in a church does not create sufficient appearance of bias to require recusal.” Id.



                                                   6
 Case 2:19-cv-00711-CW Document 41 Filed 08/10/20 PageID.428 Page 7 of 13



(citations omitted). The court noted with approval the decision of another district court that in

such a situation, recusal is not necessary as “‘religious beliefs or membership affiliation are

presumed not to be relevant.’” Id. (citation omitted). Given the irrelevance of the undersigned’s

religious beliefs or membership affiliation, the court finds that no “reasonable person, knowing

all the relevant facts, would harbor doubts about the [undersigned’s] impartiality” and therefore

DENIES Mr. Goodsell’s Motion for Recusal (ECF No. 12). See id. at 659.

       B. After conducting a de novo review of the record, the court agrees that the claims
          asserted in Mr. Goodsell’s Amended Complaint are frivolous.

       Mr. Goodesll’s Amended Complaint sets forth approximately 46 counts against

Defendant, best organized by the nine statutes under which they are asserted. Plaintiffs’

Conspiracy to Interfere with Civil Rights Claims are brought under 42 U.S.C. § 1985; his

Racketeering (or “RICO”) claims are brought under 18 U.S.C. § 1961; his Treason claims are

brough under 18 U.S.C. § 2381; his War Crimes claims are brought under 18 U.S.C. § 244; his

Polygamy claims are brought under 1 U.S.C. § 7; his Deprivation of Rights claims are brought

under 18 U.S.C. § 242; his Damage to Religious Property claims are brought under 18 U.S.C.

§ 247; and his Hate Crime claims are brought under 18 U.S.C. § 249. In its Motion to Dismiss

(ECF No. 17), Defendant moved to dismiss each of these claims as being, among other things,

frivolous.

       As discussed above, to avoid dismissal, a complaint must allege “enough facts to state a

claim to relief that is plausible on its face.” Hogan, 762 F.3d at 1104 (quotations and citation

omitted). This requires the plaintiff to plead “factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id. (quotations and

citation omitted). Further, “a plaintiff must offer specific factual allegations to support each




                                                  7
 Case 2:19-cv-00711-CW Document 41 Filed 08/10/20 PageID.429 Page 8 of 13



claim.” Kan. Penn Gaming, LLC, 656 F.3d at 1214. When a complaint “lacks an arguable basis

either in law or in fact,” it is frivolous and should be dismissed. Neitzke, 490 U.S. at 325.

       Mr. Goodsell’s claims for RICO violations, Treason, War Crimes, Deprivation of Rights,

Damage to Religious Property, and Hate Crime are all being asserted under criminal statutes.

Pursuant to 28 U.S.C. § 547, it is the exclusive duty of “each United States attorney” to prosecute

crimes “within his district.” Mr. Goodsell therefore lacks the authority to bring criminal charges

against Defendant. See Liverman v. Bush, 213 F. App'x 675, 677 (10th Cir. 2007) (recognizing

that “‘a private citizen lacks a judicially cognizable interest in the prosecution or nonprosecution

of another’” (citations omitted)); see also Martinez v. Ensor, 958 F. Supp. 515, 518 (D. Colo.

1997) (dismissing as meritless plaintiff’s claims asserted “pursuant to criminal statutes” as

“‘[c]riminal statutes can be enforced only by the proper authorities of the United States

government, such as United States attorneys’” (citations omitted)). Because Mr. Goodsell lacks

the authority to assert the claims he brings in his claims for RICO violations, Treason, War

Crimes, Deprivation of Rights, Damage to Religious Property, and Hate Crimes, those claims

lack “an arguable basis . . . in law” and are thus frivolous. See Neitzke, 490 U.S. at 325.

       While the Racketeer Influenced Corrupt Organizations Act (RICO) provides a civil cause

of action, Mr. Goodsell’s RICO claims fail to plead such a claim. “To prevail on [a] civil RICO

claims in this case, ‘plaintiffs must show (1) a substantive RICO violation under [18 U.S.C.] §

1962, (2) injury to the plaintiff's business or property, and (3) that such injury was by reason of

the substantive RICO violation.” Sykes v. Mel S. Harris & Assocs. LLC, 780 F.3d 70, 83 (2d Cir.

2015) (emphasis added); see also Robert L. Kroenlein Tr. ex rel. Alden v. Kirchhefer, 764 F.3d

1268, 1274 (10th Cir. 2014) (“RICO provides a private right of action in federal court for

individuals injured in their business or property through fraudulent conduct.” (emphasis added).



                                                  8
 Case 2:19-cv-00711-CW Document 41 Filed 08/10/20 PageID.430 Page 9 of 13



Here, Mr. Goodsell’s RICO claims focus on, and attempt to remedy, the alleged harm that

Defendant has caused to society but fail to show that his business or property was injured.

Indeed, the portion of his Objection devoted to his RICO claims focuses on his assertion that he

has established that Defendant falls under § 1961(4) of RICO but fails to allege that his business

or property was injured by Defendant. (See ECF No. 33 at 10–11). Mr. Goodsell’s civil RICO

claims therefore lack “an arguable basis either in law or in fact,” and is thus frivolous. See

Neitzke, 490 U.S. at 325.

       Mr. Goodsell’s claim for Polygamy is brought pursuant to 1 U.S.C. § 7. That statute can

be found under the “Rules of Construction” Chapter of Title 1 of the United States Code,

“General Provisions.” The statute is designed to aid those attempting to “determine[e] the

meaning of any Act of Congress, or of any ruling, regulation, or interpretation of the various

administrative bureaus and agencies of the United States”; it does not provide a private cause of

action that can be asserted against a party that is accused of defining the term “marriage”

differently. See 1 U.S.C. § 7. Moreover, as Judge Oberg recognized, that statute was held

unconstitutional by the Supreme Court in U.S. v. Windsor, 570 U.S. 744 (2013) and is thus no

longer in force or effect. Mr. Goodsell’s Polygamy claim is therefore frivolous.

       Mr. Goodsell’s final claim is for Conspiracy to Interfere with Civil Rights Claims

pursuant to 42 U.S.C. § 1985. That statute contains three separate provisions, and each governs

a separate cause of action. While Mr. Goodsell’s Amended Complaint copies 42 U.S.C. § 1985

in full, it fails to allege under which provisions he is alleging Defendant is liable. While this

ambiguity alone provides sufficient grounds for Mr. Goodsell’s § 1985 claim to be dismissed, the

court notes that the claim is frivolous regardless of which provision controls it.




                                                  9
 Case 2:19-cv-00711-CW Document 41 Filed 08/10/20 PageID.431 Page 10 of 13



       Necessary for a § 1985 action, whether brought under §§ 1985(1), (2), or (3), is proof of a

conspiracy. See Matthews v. Int'l House of Pancakes, Inc., 597 F. Supp. 2d 663, 674 (E.D. La.

2009) (“At a minimum, a claim under § 1985 must allege a factual basis for the allegation that

defendants conspired together. A mere allegation of conspiracy without factual specificity is

insufficient. (citing Karim–Panahi v. Los Angeles Police Dep't, 839 F.2d 621, 623 (9th

Cir.1988)). A conspiracy requires “‘the combination of two or more persons acting in

concert,’” and in order to establish that Defendant was a part of one, Mr. Goodsell must allege

“‘either by direct or circumstantial evidence, a meeting of the minds or agreement among the

defendants.’” Brever v. Rockwell Int'l Corp., 40 F.3d 1119, 1126 (10th Cir. 1994) (citations

omitted). Here, the Amended Complaint fails to allege with whom Defendant allegedly

conspired or what they agreed to do. As such, Mr. Goodsell has failed to show that Defendant

was part of a conspiracy, and as such, his Conspiracy to Interfere with Civil Rights Claims is

frivolous.

       In sum, after conducting an independent, de novo, review of the record of this matter, the

court finds that each of Mr. Goodsell’s claims “lacks an arguable basis either in law or in fact”

and is therefore frivolous. Neitzke, 490 U.S. at 325. The facts pled by Mr. Goodsell simply do

not support the claims he asserts in his Amended Complaint. The undersigned therefore

APPROVES OF AND ADOPTS Judge Oberg’s Report and Recommendation, and, as such,

GRANTS Defendant’s Motion to Dismiss (ECF No. 17), and DISMISSES Mr. Goodsell’s

Amended Complaint WITH PREJUDICE.

       C. The court adopts Judge Oberg’s recommendation to deny Mr. Goodsell’s
          Motion for Summary Judgment.

       Mr. Goodsell’s Motion for Summary Judgment (ECF No. 13) argues that he is entitled to

summary judgment in this case because Judge Furse and the undersigned failed to rule on his


                                                10
 Case 2:19-cv-00711-CW Document 41 Filed 08/10/20 PageID.432 Page 11 of 13



Motion for Recusal within ten days of filing. In her Report and Recommendation, Judge Oberg

analyzed Mr. Goodsell’s motion and determined it should be denied as being insufficiently pled

and frivolous. As discussed above, because Mr. Goodsell’s Objection did not contain any

specific objections to this finding, the court need not review Judge Oberg’s recommendation de

novo.

        The court agrees with Judge Oberg’s recommendation that Mr. Goodsell’s Motion for

Summary Judgment be denied as frivolous and HEREBY DENIES that motion. Mr. Goodsell’s

motion is premised on his argument that under Rule 27 of the Federal Rules of Civil Procedure,

the undersigned was required to respond to his Motion for Recusal within ten (10) days, and that

by failing to respond by that time, the undersigned has conceded to the motion. Rule 27 governs

the time that the parties to a matter have to file pleadings. It does not apply to the court or the

specific judge presiding over a matter. Mr. Goodsell’s argument is therefore frivolous and fails.

Moreover, as discussed above, Mr. Goodsell’s Motion for Recusal (ECF No. 12) is baseless and

is denied herein.

        D. The court adopts Judge Oberg’s recommendation to deny Mr. Goodsell’s
           Motion for Immediate Final Judgment for Plaintiff with Prejudice.

        Finally, in his Motion for Immediate Final Judgment for Plaintiff with Prejudice (ECF

No. 29), Mr. Goodsell argues that he is entitled to judgment under 18 U.S.C. § 1512. Judge

Oberg recommended that this motion be denied on the basis that 18 U.S.C. § 1512 is a criminal

statute relating to tampering with a witness, victim, or informant and does not provide a basis for

final judgment in a civil case. Judge Oberg also recognizes that “Mr. Goodsell is not entitled to

entry of a final judgment in his favor since he states no plausible claim for relief in this case.”

(ECF No. 30 at 31–32). As discussed above, because Mr. Goodsell’s Objection did not contain

any specific objections to these findings, the court need not review Judge Oberg’s


                                                  11
 Case 2:19-cv-00711-CW Document 41 Filed 08/10/20 PageID.433 Page 12 of 13



recommendation de novo. The court agrees with Judge Oberg’s recommendation that Mr.

Goodsell’s Motion for Immediate Final Judgment for Plaintiff with Prejudice be denied as

frivolous and HEREBY DENIES that motion. Judge Oberg is correct that Mr. Goodsell is not

entitled to relief under 18 U.S.C. § 1512 and that, as discussed above, Mr. Goodsell has failed to

set forth a plausible claim for relief in this case.

        E. The court has considered Mr. Goodsell’s Ex-Parte communications.

        After filing his Objection, Mr. Goodsell has sent the court seven ex-parte emails, all of

which have been entered onto the docket in this matter. (See ECF Nos. 34, 35, 36, 37, 38, 39,

40). In reviewing this matter and preparing this Memorandum Decision and Order, the court has

reviewed and considered these communications. The court further notes that a number of these

communications involve a threatened and/or pending eviction against Mr. Goodsell. To the

extent Mr. Goodsell has submitted such communications, and the facts and records contained

therein, to seek relief from said eviction, the court notes that such request for relief is not

properly before it, as the court has no jurisdiction over the eviction matter.

                                           CONCLUSION

        For the reasons discussed herein, Mr. Goodsell’s Motion for Recusal (ECF No.12) is

HEREBY DENIED, and Judge Oberg’s Report and Recommendation (ECF No. 30) is

HEREBY APPROVED OF AND ADOPTED. Mr. Goodsell’s Motion for Summary Judgment

(ECF No. 13) and Motion for Immediate Final Judgment for Plaintiff with Prejudice (ECF No.

29) are HEREBY DENIED; Defendant’s Motion to Dismiss the Amended Complaint (ECF No.

17) is HEREBY GRANTED; and Mr. Goodsell’s Amended Complaint (ECF No. 10) is

HEREBY DISMISSED WITH PREJUDICE.




                                                   12
Case 2:19-cv-00711-CW Document 41 Filed 08/10/20 PageID.434 Page 13 of 13




DATED this 10th day of August, 2020.


                                            BY THE COURT:




                                            _______________________________
                                            Clark Waddoups
                                            United States District Judge




                                       13
